DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

 THE STERLING VILLAGES OF PALM BEACH LAKES CONDOMINIUM
      ASSOCIATION, INC., a Florida corporation not-for-profit,
                          Appellant,

                                     v.

                             JOEL LACROZE,
                                Appellee.

                              No. 4D17-1385

                               [July 5, 2018]

   Appeal and cross-appeal from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Cymonie S. Rowe, Judge; L.T. Case
No. 50-2013-CA-012940-XXXX-MB.

   Steven H. Meyer of CPLS, P.A., Orlando, for appellant.

   Joel Lacroze, Greenacres, pro se.

CONNER, J.

    The Sterling Villages of Palm Beach Lakes Condominium Association,
Inc. (“Sterling Villages”) appeals the final judgment entered in its favor,
against Joel Lacroze (“the Homeowner”), asserting the trial court erred by:
(1) awarding an arbitrary sum that reflects a portion of the assessments
that accrued after the Homeowner took title to the unit; (2) failing to award
Sterling Villages the unpaid assessments that accrued prior to the
Homeowner taking title to the unit; (3) awarding sums as of the date of the
judgment rather than the date of the trial; and (4) determining entitlement
to prejudgment interest, but not determining the amount of prejudgment
interest awarded. The Homeowner cross-appeals, raising multiple issues
revolving around the contention that the trial court erred in determining
that he failed to prove a prima facie case. As both parties acknowledge,
there is no transcript of the non-jury trial in the record on appeal. Without
a transcript of the nonjury trial, Sterling Villages is unable to demonstrate
that the trial court erred. See Applegate v. Barnett Bank of Tallahassee,
377 So. 2d 1150, 1152 (Fla. 1979) (“In appellate proceedings the decision
of a trial court has the presumption of correctness and the burden is on
the appellant to demonstrate error. The Applegates correctly point to the
lack of a trial transcript or a proper substitute as fatally flawing the
appellate court’s ruling.”). Thus, we affirm the trial court’s rulings and
final judgment as to all issues raised, but remand the case back to the
trial court to determine and enter judgment for the amount of prejudgment
interest to be awarded to Sterling Villages.

                                Background

   Sterling Villages is a residential condominium association.       The
Homeowner acquired title to a unit in the condominium as the successful
bidder at a foreclosure sale. A dispute arose as to the amount of money
the Homeowner owed to Sterling Villages, for assessments both pre-dating
and after his ownership in the unit, leading to the Homeowner filing suit
against Sterling Villages and the previous owner of the unit.

    The complaint alleged five counts, three against Sterling Villages and
two against the prior owner. As to Sterling Villages, the Homeowner
sought an accounting, injunctive relief, and damages (due to the inability
to sell or rent the unit based on a cloud on the title caused by the unpaid
assessments). The complaint alleged that Sterling Villages had not
followed several requirements of the Florida Condominium Act since 2007,
rendering the purported assessments after 2007 invalid.

    Sterling Villages filed a counterclaim seeking damages for unpaid
assessments both prior to and after the Homeowner acquired title to the
unit. After filing a claim of lien against the Homeowner, Sterling Villages
amended its counterclaim to include a count for foreclosure of the claim
of lien.

    The case proceeded to a nonjury trial. After the trial concluded, the
trial court entered an order stating the trial court’s findings. After denying
several post-trial motions, the trial court entered a final judgment
adjudicating that the Homeowner “shall take nothing from the action,” and
that the Homeowner owed Sterling Villages a specific amount of damages
for unpaid assessments, “plus prejudgment interest from February 27,
2014” (the date the claim of lien was recorded). The trial court “reserve[d]
jurisdiction to consider entitlement to further injunctive relief, and the
parties’ entitlement and amount of attorney’s fees and costs, if any.”

    After the final judgment was entered, Sterling Villages filed a motion to
correct what it perceived to be inconsistencies in the final judgment,
seeking, among other things, a revision of the final judgment to award
prejudgment interest to the dates the unpaid assessments became due,
rather than the date the claim of lien was recorded. Additionally, Sterling
Villages filed a motion for additur, seeking, among other things, a revision

                                      2
of the final judgment to reflect a specific amount of prejudgment interest
it contended was owed.

   The trial court denied Sterling Villages’s motions, without elaboration,
whereupon Sterling Villages gave notice of appeal. The Homeowner gave
notice of cross-appeal.

                             Appellate Analysis

   “A trial court’s decision concerning a [party]’s entitlement to
prejudgment interest is reviewed de novo.” Berloni S.p.A. v. Della Casa,
LLC, 972 So. 2d 1007, 1011 (Fla. 4th DCA 2008).

    “The purpose of the award of prejudgment interest is to make the
plaintiff whole from the date of the loss once the jury determines the
defendant’s liability for damages and their amount.” Capitol Envtl. Servs.,
Inc. v. Earth Tech, Inc., 25 So. 3d 593, 597 (Fla. 1st DCA 2009). “Once the
[finder of fact] sets the amount of damages to be awarded, the damages
are retroactively considered liquidated damages, and the plaintiff is
entitled to prejudgment interest back to the date that the damages were
due.” Id. “Once liquidated damages have been determined, a trial court
must award prejudgment interest.” SP Healthcare Holdings, LLC v.
Surgery Ctr. Holdings, LLC, 208 So. 3d 775, 780 (Fla. 2d DCA 2016).

      [I]f a plaintiff establishes that he sustained out-of-pocket loss,
      prejudgment interest must be awarded from the date of the
      loss. The trial court has no discretion with regard to awarding
      prejudgment interest and must do so applying the statutory
      rate of interest in effect at the time the interest accrues.

Summerton v. Mamele, 711 So. 2d 131, 133 (Fla. 5th DCA 1998).

   In Westgate Miami Beach, LTD. v. Newport Operating Corp., 55 So. 3d
567 (Fla. 2010), our supreme court held that a trial court can properly
reserve jurisdiction in a final judgment to award prejudgment interest in
a manner similar to attorneys’ fees and costs. Id. at 574-75. The Westgate
court also added:

      Finally, we note that when a trial court enters a final judgment
      reserving jurisdiction to award prejudgment interest, the final
      judgment should be clear as to whether entitlement to
      prejudgment interest has been determined and whether all that
      remains is the calculation of the amount. This clarity is
      important because it will affect whether the issue of
      entitlement is reviewable on appeal from the final judgment.

                                      3
Id. at 577 (emphasis added).

   Although not a model of clarity, in terms of expressing the intent to
reserve jurisdiction to determine the amount of prejudgment interest
owed, we are satisfied that the final judgment in the instant case liquidated
the amount due for past accrued assessments and determined that
Sterling Villages was entitled to prejudgment interest beginning on a
specific date.

   In Broward County v. Finlayson, 555 So. 2d 1211 (Fla. 1990), our
supreme court made clear that the general rule that prejudgment interest
should run from the date of the loss is not absolute. Id. at 1213. Instead,
interest “is given in response to considerations of fairness. It is denied
when exaction would be inequitable.” Id. (quoting Flack v. Graham, 461
So. 2d 82, 84 (Fla. 1984)). When a trial court determines it would be
inequitable under the circumstances to award prejudgment interest prior
to a party’s notice of the default, the trial court has the discretion to find
that prejudgment interest should run from the date the party received
notice of the default and not the date of the default. Cuillo v. McCoy, 810
So. 2d 1061, 1064-65 (Fla. 4th DCA 2002). Here, the trial court ordered
the prejudgment interest to run from the date the claim of lien was
recorded. We determine the trial court did not abuse its discretion in
deciding the beginning date that prejudgment interest was to accrue.

   Having determined the trial court did not err in determining entitlement
to prejudgment interest and the beginning date, we remand for the trial
court to calculate the amount of prejudgment interest owed, if it has not
already done so during the pendency of this appeal. See Shuck v. Smalls,
101 So. 3d 924, 929 (Fla. 4th DCA 2012).

   Affirmed and remanded with instructions.

GERBER, C.J., and GROSS, J., concur.

                            *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                      4